Name: Commission Regulation (EEC) No 396/90 of 15 February 1990 derogating, for the 1990/91 marketing year, from Regulation (EEC) No 1599/84 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables in so far as the time limit for concluding delivery contracts is concerned and amending that Regulation
 Type: Regulation
 Subject Matter: economic policy;  foodstuff
 Date Published: nan

 16. 2 . 90 Official Journal of the European Communities No L 42/47 COMMISSION REGULATION (EEC) No 396/90 of 15 February 1990 derogating, for the 1990/91 marketing year, from Regulation (EEC) No 1599/84 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables in so far as the time limit for concluding delivery contracts is concerned and amending that Regulation Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1125/89 (2), and in particular Article 3 (4) thereof, Whereas Article 4a of Commission Regulation (EEC) No 1 599/84 (3), as last amended by Regulation (EEC) No 2321 /89 (4), provides in respect of tomatoes for a prelimi ­ nary contract between the producer and the processor to be concluded by 1 6 February at the latest ; whereas, because of particular climatic conditions in certain production areas of the Community the time limits for concluding preliminary contracts between producers and processors , for the 1990/91 marketing year, as well as the time limits for forwarding them to the national organiza ­ tion concerned, should be postponed by one month ; whereas a derogation provision for the 1988/89 marketing year contained in Regulation (EEC) No 1599/84 should be out of date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 4a ( 1 ) and (2) of Regu ­ lation (EEC) No 1599/84, for the 1990/91 marketing year, the time limit for concluding preliminary contracts is fixed at 16 March 1 990 , ^nd that for forwarding copies of the preliminary contracts to the organization concerned at 26 March 1990 . Article 2 Articles 2 (3) and 4a (5) of Regulation (EEC) No 1599/84 are hereby deleted. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27 . 2. 1986, p. 1 . 0 OJ No L 118 , 29 . 4. 1989, p , 29 . ( ¢') OJ No L 152, 8 . 6 . 1984, p. 16 . (4) OJ No L 220, 29 . 7 . 1989, p. 57 .